J-S26016-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: A.S.L., A            :   IN THE SUPERIOR COURT OF
 MINOR                                    :        PENNSYLVANIA
                                          :
                                          :
                                          :
                                          :
                                          :
 APPEAL OF: C.C., FATHER                  :         No. 106 EDA 2019


              Appeal from the Order Entered December 7, 2018
            In the Court of Common Pleas of Philadelphia County
            Juvenile Division at No(s): CP-51-AP-0000913-2018


 IN THE INTEREST OF: A.S.L., A            :   IN THE SUPERIOR COURT OF
 MINOR                                    :        PENNSYLVANIA
                                          :
                                          :
                                          :
                                          :
                                          :
 APPEAL OF: C.C., FATHER                  :         No. 107 EDA 2019

              Appeal from the Order Entered December 7, 2018
            In the Court of Common Pleas of Philadelphia County
            Juvenile Division at No(s): CP-51-DP-0001715-2017


BEFORE: PANELLA, P.J., GANTMAN, P.J.E., and PELLEGRINI*, J.

MEMORANDUM BY GANTMAN, P.J.E.:                           FILED MAY 29, 2019

      Appellant, C.C. (“Father”), appeals from the orders entered in the

Philadelphia County Court of Common Pleas, which granted the petition of the

Philadelphia County Department of Human Services (“DHS”) for involuntary

termination of Father’s parental rights to his minor child, A.S.L. (“Child”), and

changed Child’s permanency goal to adoption. We affirm and grant counsel’s


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S26016-19


petition to withdraw.

      The relevant facts and procedural history of this case are as follows.

Father and A.L.L. (“Mother”) are the natural parents of Child. Mother has two

additional minor children, D.L. and A.L., who, together with Child, resided with

Mother. Father is not D.L. or A.L.’s biological father, and Father did not reside

with Mother, Child, D.L., and A.L.

      On February 2, 2017, DHS received a General Protective Services

(“GPS”) report alleging Child had head lice and had not attended school since

January 3, 2017. The report additionally stated Child had fine motor skill and

visual issues and should undergo psychoeducational analysis. On March 10,

2017, DHS received a second GPS report, alleging that several drug-related

incidents occurred at Mother’s home, which put Child and D.L. in danger, and

Mother continued to use drugs. The report also stated Child continued to miss

school.

      DHS filed a dependency petition for Child on June 29, 2017, and the

court appointed a guardian ad litem for Child. On July 14, 2017, the court

adjudicated Child dependent.     Following a permanency review hearing on

September 28, 2017, the court ordered DHS to retain legal custody of Child,

set Child’s placement goal as reunification, and granted Mother and Father

supervised visitation. The court held additional permanency review hearings

on December 14, 2017, and March 15, 2018, and made no significant changes

to custody or visitation. Following the March 15, 2018 hearing, however, the


                                      -2-
J-S26016-19


court noted Father had minimally complied with the permanency plan and was

discharged from the Achieving Reunification Center for lack of participation.

        On September 24, 2018, the court appointed a child advocate for Child.

DHS filed petitions on November 14, 2018, to terminate parents’ parental

rights and to change Child’s permanency goal to adoption. After a hearing on

December 7, 2018, the court granted DHS’ petitions. Father filed timely pro

se notices of appeal as to Child at each relevant docket number (AP-0000913-

2018 and DP-0001715-2017), even though Father still had counsel of record.1

Father did not file a contemporaneous statement of errors complained of on

appeal per Pa.R.A.P. 1925.

        This Court consolidated Father’s appeals sua sponte on January 11,

2019, and ordered Father’s counsel to file a Rule 1925 statement by January

22, 2019. On January 28, 2019, this Court entered an order noting Father’s

counsel had failed to comply with the January 11, 2019 order and remanding

the case for the trial court to determine if counsel had abandoned Father. On

the same day, Father’s counsel filed in the trial court a Rule 1925(c)(4)

statement of intent to file an Anders2 brief. On January 30, 2019, this Court

____________________________________________


1   Mother is not a party to this appeal.

2 Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
The Anders procedure, whereby appointed counsel seeks to withdraw from
representation, has been applied since 1992, to cases involving the
termination of parental rights. See In re V.E., 611 A.2d 1267, 1275
(Pa.Super. 1992). This Court extended the Anders procedure to appeals from



                                           -3-
J-S26016-19


issued a rule to show cause why this Court should not dismiss Father’s appeals

for counsel’s failure to comply with the January 11, 2019 order. Counsel filed

a response to the show cause order on February 11, 2019, and on February

21, 2019, this Court discharged the show cause order and referred the matter

to the merits panel.       On March 17, 2019, counsel filed an application to

withdraw and an Anders brief in this Court.

       As a preliminary matter, counsel seeks to withdraw her representation

pursuant to Anders, supra and Commonwealth v. Santiago, 602 Pa. 159,

978 A.2d 349 (2009). Anders and Santiago require counsel to: (1) petition

the Court for leave to withdraw, certifying that after a thorough review of the

record, counsel has concluded the issues to be raised are wholly frivolous; (2)

file a brief referring to anything in the record that might arguably support the

appeal; and (3) furnish a copy of the brief to the appellant and advise him of

his right to obtain new counsel or file a pro se brief to raise any additional

points the appellant deems worthy of review. Santiago, supra at 173-79,
978 A.2d at 358-61.          Substantial compliance with these requirements is

sufficient.   Commonwealth v. Wrecks, 934 A.2d 1287, 1290 (Pa.Super.

2007). After establishing that counsel has met the antecedent requirements



____________________________________________


goal change orders, as long as the appellant was also appealing from an
involuntary termination decree. See In re J.D.H., 171 A.3d 903, 905-06
(Pa.Super. 2017) (extending Anders procedure for withdrawal of
representation to cases involving goal change orders, even without any
accompanying involuntary termination orders).

                                           -4-
J-S26016-19


to withdraw, this Court makes an independent review of the record to confirm

that the appeal is wholly frivolous. Commonwealth v. Palm, 903 A.2d 1244,

1246 (Pa.Super. 2006). See also Commonwealth v. Dempster, 187 A.3d
266 (Pa.Super. 2018) (en banc).

     In Santiago, supra, our Supreme Court addressed the briefing

requirements where court-appointed appellate counsel seeks to withdraw

representation:

        Neither Anders nor [Commonwealth v. McClendon, 495
Pa. 467, 434 A.2d 1185 (1981)] requires that counsel’s brief
        provide an argument of any sort, let alone the type of
        argument that counsel develops in a merits brief. To repeat,
        what the brief must provide under Anders are references
        to anything in the record that might arguably support the
        appeal.

                                  *    *    *

        Under Anders, the right to counsel is vindicated by
        counsel’s examination and assessment of the record and
        counsel’s references to anything in the record that arguably
        supports the appeal.

Santiago, supra at 176, 177, 978 A.2d at 359, 360. Thus, the Court held:

        [I]n the Anders brief that accompanies court-appointed
        counsel’s petition to withdraw, counsel must: (1) provide a
        summary of the procedural history and facts, with citations
        to the record; (2) refer to anything in the record that
        counsel believes arguably supports the appeal; (3) set forth
        counsel’s conclusion that the appeal is frivolous; and (4)
        state counsel’s reasons for concluding that the appeal is
        frivolous. Counsel should articulate the relevant facts of
        record, controlling case law, and/or statutes on point that
        have led to the conclusion that the appeal is frivolous.

Id. at 178-79, 978 A.2d at 361.


                                      -5-
J-S26016-19


      Instantly, Father’s counsel has filed a petition to withdraw. The petition

states counsel conducted a conscientious review of the record and determined

the appeal is wholly frivolous. Counsel also supplied Father with a copy of the

brief and a letter explaining Father’s right to retain new counsel or to proceed

pro se to raise any additional issues Father deems worthy of this Court’s

attention. In the Anders brief, counsel provides a summary of the facts and

procedural history of the case. Counsel refers to relevant law that applies to

Father’s issues. Counsel further states the reasons for the conclusion that the

appeal is wholly frivolous. Therefore, counsel has substantially complied with

the technical requirements of Anders and Santiago.

      Father has not responded to the Anders brief pro se or with newly-

retained private counsel.    Counsel raises the following issues on Father’s

behalf:

          WHETHER THERE IS NO NON-FRIVOLOUS ISSUE
          REGARDING THE TERMINATION OF FATHER’S PARENTAL
          RIGHTS?

          WHETHER THERE IS NO NON-FRIVOLOUS ISSUE
          REGARDING CHANGING THE GOAL TO ADOPTION IN THIS
          MATTER?

(Anders brief at 4).

      Appellate review of termination of parental rights cases implicates the

following principles:

          In cases involving termination of parental rights: “our
          standard of review is limited to determining whether the
          order of the trial court is supported by competent evidence,
          and whether the trial court gave adequate consideration to

                                     -6-
J-S26016-19


        the effect of such a decree on the welfare of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972
A.2d 5, 8 (Pa.Super. 2009)).

           Absent an abuse of discretion, an error of law, or
           insufficient evidentiary support for the trial court’s
           decision, the decree must stand. … We must employ
           a broad, comprehensive review of the record in order
           to determine whether the trial court’s decision is
           supported by competent evidence.

        In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
        banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
        (internal citations omitted).

           Furthermore, we note that the trial court, as the finder
           of fact, is the sole determiner of the credibility of
           witnesses and all conflicts in testimony are to be
           resolved by the finder of fact. The burden of proof is
           on the party seeking termination to establish by clear
           and convincing evidence the existence of grounds for
           doing so.

        In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
        2002) (internal citations and quotation marks omitted). The
        standard of clear and convincing evidence means testimony
        that is so clear, direct, weighty, and convincing as to enable
        the trier of fact to come to a clear conviction, without
        hesitation, of the truth of the precise facts in issue. In re
        J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We may
        uphold a termination decision if any proper basis exists for
        the result reached. In re C.S., 761 A.2d 1197, 1201
        (Pa.Super. 2000) (en banc). If the court’s findings are
        supported by competent evidence, we must affirm the
        court’s decision, even if the record could support an opposite
        result. In re R.L.T.M., 860 A.2d 190, 191-92 (Pa.Super.
        2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d
1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d 1165



                                    -7-
J-S26016-19


(2008)).

      DHS filed a petition for the involuntary termination of Father’s parental

rights to Child on the following grounds:

           § 2511. Grounds for involuntary termination

           (a) General Rule.―The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:

             (1) The parent by conduct continuing for a period of
             at least six months immediately preceding the filing of
             the petition either has evidenced a settled purpose of
             relinquishing parental claim to a child or has refused
             or failed to perform parental duties.

             (2) The repeated and continued incapacity, abuse,
             neglect or refusal of the parent has caused the child
             to be without essential parental care, control or
             subsistence necessary for his physical or mental well-
             being and the conditions and causes of the incapacity,
             abuse, neglect or refusal cannot or will not be
             remedied by the parent.

                                   *    *    *

             (5) The child has been removed from the care of the
             parent by the court or under a voluntary agreement
             with an agency for a period of at least six months, the
             conditions which led to the removal or placement of
             the child continue to exist, the parent cannot or will
             not remedy those conditions within a reasonable
             period of time, the services or assistance reasonably
             available to the parent are not likely to remedy the
             conditions which led to the removal or placement of
             the child within a reasonable period of time and
             termination of the parental rights would best serve the
             needs and welfare of the child.

                                   *    *    *

             (8) The child has been removed from the care of the

                                       -8-
J-S26016-19


           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed from
           the date of removal or placement, the conditions
           which led to the removal or placement of the child
           continue to exist and termination of parental rights
           would best serve the needs and welfare of the child.

                                 *    *    *

        (b) Other considerations.―The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). “Parental rights may be

involuntarily terminated where any one subsection of Section 2511(a) is

satisfied, along with consideration of the subsection 2511(b) provisions.” In

re Z.P., supra at 1117.

        Initially, the focus is on the conduct of the parent. The party
        seeking termination must prove by clear and convincing
        evidence that the parent’s conduct satisfies the statutory
        grounds for termination delineated in Section 2511(a). Only
        if the court determines that the parent’s conduct warrants
        termination of his… parental rights does the court engage in
        the second part of the analysis pursuant to Section 2511(b):
        determination of the needs and welfare of the child under
        the standard of best interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

     Termination under Section 2511(a)(1) involves the following:


                                     -9-
J-S26016-19


            To satisfy the requirements of [S]ection 2511(a)(1), the
            moving party must produce clear and convincing evidence
            of conduct, sustained for at least the six months prior to the
            filing of the termination petition, which reveals a settled
            intent to relinquish parental claim to a child or a refusal or
            failure to perform parental duties. In addition,

               Section 2511 does not require that the parent
               demonstrate both a settled purpose of relinquishing
               parental claim to a child and refusal or failure to
               perform parental duties. Accordingly, parental rights
               may be terminated pursuant to Section 2511(a)(1) if
               the parent either demonstrates a settled purpose of
               relinquishing parental claim to a child or fails to
               perform parental duties.

            Once the evidence establishes a failure to perform parental
            duties or a settled purpose of relinquishing parental rights,
            the court must engage in three lines of inquiry: (1) the
            parent’s explanation for his… conduct; (2) the post-
            abandonment contact between parent and child; and (3)
            consideration of the effect of termination of parental rights
            on the child pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (internal citations

omitted).      Regarding the six-month period prior to filing the termination

petition:

            [T]he trial court must consider the whole history of a given
            case and not mechanically apply the six-month statutory
            provision.     The court must examine the individual
            circumstances of each case and consider all explanations
            offered by the parent facing termination of his… parental
            rights, to determine if the evidence, in light of the totality of
            the circumstances, clearly warrants the involuntary
            termination.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.
718, 872 A.2d 1200 (2005) (internal citations omitted).

      The      grounds    for   termination   of   parental   rights   under    Section

                                         - 10 -
J-S26016-19


2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary those grounds may include

acts of refusal as well as incapacity to perform parental duties. In re A.L.D.,

797 A.2d 326, 337 (Pa.Super. 2002). “Parents are required to make diligent

efforts   towards   the   reasonably    prompt   assumption   of   full   parental

responsibilities.” Id. at 340. The fundamental test in termination of parental

rights under Section 2511(a)(2) was long ago stated in the case of In re

Geiger, 459 Pa. 636, 331 A.2d 172 (1975), where the Pennsylvania Supreme

Court announced that under what is now Section 2511(a)(2), “the petitioner

for involuntary termination must prove (1) repeated and continued incapacity,

abuse, neglect or refusal; (2) that such incapacity, abuse, neglect or refusal

caused the child to be without essential parental care, control or subsistence;

and (3) that the causes of the incapacity, abuse, neglect or refusal cannot or

will not be remedied.” In Interest of Lilley, 719 A.2d 327, 330 (Pa.Super.

1998).

      “Termination of parental rights under Section 2511(a)(5) requires that:

(1) the child has been removed from parental care for at least six months; (2)

the conditions which led to removal and placement of the child continue to

exist; and (3) termination of parental rights would best serve the needs and

welfare of the child.” In re Z.P., supra at 1118.

      “[T]o terminate parental rights under Section 2511(a)(8), the following

factors must be demonstrated: (1) [t]he child has been removed from


                                       - 11 -
J-S26016-19


parental care for 12 months or more from the date of removal; (2) the

conditions which led to the removal or placement of the child continue to exist;

and (3) termination of parental rights would best serve the needs and welfare

of the child.” In re Adoption of M.E.P., 825 A.2d 1266, 1275-76 (Pa.Super.

2003).   “Section 2511(a)(8) sets a 12–month time frame for a parent to

remedy the conditions that led to the children's removal by the court.” In re

A.R., 837 A.2d 560, 564 (Pa.Super. 2003). Once the 12–month period has

been established, the court must next determine whether the conditions that

led to the child's removal continue to exist, despite the reasonable good faith

efforts of DHS supplied over a realistic time. Id. Termination under Section

2511(a)(8) does not require the court to evaluate a parent’s current

willingness or ability to remedy the conditions that initially caused placement

or the availability or efficacy of DHS services. In re Adoption of T.B.B., 835
A.2d 387, 396 (Pa.Super. 2003); In re Adoption of M.E.P., supra.

      Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.      In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond, paying

close attention to the effect on the child of permanently severing the bond.”

Id. Significantly:

         In this context, the court must take into account whether a
         bond exists between child and parent, and whether

                                     - 12 -
J-S26016-19


        termination would destroy an existing, necessary and
        beneficial relationship.

        When conducting a bonding analysis, the court is not
        required to use expert testimony. Social workers and
        caseworkers can offer evaluations as well. Additionally,
        Section 2511(b) does not require a formal bonding
        evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

     “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and have his… rights terminated.” In re B.L.L., 787 A.2d
1007, 1013 (Pa.Super. 2001). This Court has said:

        There is no simple or easy definition of parental duties.
        Parental duty is best understood in relation to the needs of
        a child. A child needs love, protection, guidance, and
        support. These needs, physical and emotional, cannot be
        met by a merely passive interest in the development of the
        child.   Thus, this [C]ourt has held that the parental
        obligation is a positive duty which requires affirmative
        performance.

        This affirmative duty encompasses more than a financial
        obligation; it requires continuing interest in the child and a
        genuine effort to maintain communication and association
        with the child.

        Because a child needs more than a benefactor, parental duty
        requires that a parent exert himself to take and maintain a
        place of importance in the child’s life.

        Parental duty requires that the parent act affirmatively with
        good faith interest and effort, and not yield to every
        problem, in order to maintain the parent-child relationship

                                    - 13 -
J-S26016-19


         to the best of his… ability, even in difficult circumstances. A
         parent must utilize all available resources to preserve the
         parental relationship, and must exercise reasonable
         firmness in resisting obstacles placed in the path of
         maintaining the parent-child relationship. Parental rights
         are not preserved by waiting for a more suitable or
         convenient time to perform one’s parental responsibilities
         while others provide the child with …her physical and
         emotional needs.

In re B.,N.M., supra at 855 (internal citations omitted). “[A] parent’s basic

constitutional right to the custody and rearing of his… child is converted, upon

the failure to fulfill his… parental duties, to the child’s right to have proper

parenting and fulfillment of [the child’s] potential in a permanent, healthy,

safe environment.” Id. at 856.

      On appeal, goal change decisions are subject to an abuse of discretion

standard of review. In re N.C., 909 A.2d 818, 822 (Pa.Super. 2006).

            In order to conclude that the trial court abused its
            discretion, we must determine that the court’s
            judgment was “manifestly unreasonable,” that the
            court did not apply the law, or that the court’s action
            was “a result of partiality, prejudice, bias or ill will,”
            as shown by the record. We are bound by the trial
            court’s findings of fact that have support in the record.
            The trial court, not the appellate court, is charged with
            the responsibilities of evaluating credibility of the
            witnesses and resolving any conflicts in the testimony.
            In carrying out these responsibilities, the trial court is
            free to believe all, part, or none of the evidence.
            When the trial court’s findings are supported by
            competent evidence of record, we will affirm, “even if
            the record could also support an opposite result.”

Id. at 822-23 (internal citations omitted).

      The Juvenile Act controls the disposition of dependent children. In re


                                     - 14 -
J-S26016-19


R.P., 957 A.2d 1205, 1217 (Pa.Super. 2008).                 Section 6351 provides in

relevant part:

            § 6351. Disposition of dependent child

                                        *       *       *

            (f) Matters to be determined at permanency
            hearing.—At each permanency hearing, a court shall
            determine all of the following:

                 (1)   The    continuing    necessity         for   and
                 appropriateness of the placement.

                 (2)   The appropriateness, feasibility and extent
                 of compliance with the permanency plan
                 developed for the child.

                 (3)    The extent of progress made toward
                 alleviating the circumstances which necessitated
                 the original placement.

                 (4)   The appropriateness and feasibility of the
                 current placement goal for the child.

                 (5)    The likely date by which the placement
                 goal for the child might be achieved.

                 (5.1) Whether reasonable efforts were made to
                 finalize the permanency plan in effect.

                 (6)   Whether the child is safe.

                                    *       *       *

                 (9)    If the child has been in placement for at
                 least 15 of the last 22 months or the court has
                 determined that aggravated circumstances exist
                 and that reasonable efforts to prevent or
                 eliminate the need to remove the child from the
                 child’s parent, guardian or custodian or to
                 preserve and reunify the family need not be
                 made or continue to be made, whether the

                                        - 15 -
J-S26016-19


              county agency has filed or sought to join a
              petition to terminate parental rights and to
              identify, recruit, process and approve a qualified
              family to adopt the child unless:

                (i) the child is being cared for by a relative
                best suited to the physical, mental and
                moral welfare of the child;

                (ii) the county agency has documented a
                compelling reason for determining that filing
                a petition to terminate parental rights would
                not serve the needs and welfare of the child;
                or

                (iii) the child’s family has not been provided
                with necessary services to achieve the safe
                return to the child’s parent, guardian or
                custodian within the time frames set forth in
                the permanency plan.

                                 *     *      *

          (f.1) Additional determination.—Based upon the
          determinations made under subsection (f) and all
          relevant evidence presented at the hearing, the court
          shall determine one of the following:

              (1)    If and when the child will be returned to
              the child’s parent, guardian or custodian in cases
              where the return of the child is best suited to the
              safety, protection and physical, mental and moral
              welfare of the child.

              (2)    If and when the child will be placed for
              adoption, and the county agency will file for
              termination of parental rights in cases where
              return to the child’s parent, guardian or custodian
              is not best suited to the safety, protection and
              physical, mental and moral welfare of the child.

              (3)    If and when the child will be placed with a
              legal custodian in cases where the return to the
              child’s parent, guardian or custodian or being

                                     - 16 -
J-S26016-19


               placed for adoption is not best suited to the
               safety, protection and physical, mental and moral
               welfare of the child.

               (4)    If and when the child will be placed with a
               fit and willing relative in cases where return to
               the child’s parent, guardian or custodian, being
               placed for adoption or being placed with a legal
               custodian is not best suited to the safety,
               protection and physical, mental and moral
               welfare of the child.

                                   *     *      *

            (f.2) Evidence.—Evidence of conduct by the parent
            that places the health, safety or welfare of the child at
            risk, including evidence of the use of alcohol or a
            controlled substance that places the health, safety or
            welfare of the child at risk, shall be presented to the
            court by the county agency or any other party at any
            disposition or permanency hearing whether or not the
            conduct was the basis for the determination of
            dependency.

            (g) Court       order.—On     the    basis   of   the
            determination made under subsection (f.1), the court
            shall order the continuation, modification or
            termination of placement or other disposition which is
            best suited to the safety, protection and physical,
            mental and moral welfare of the child.

42 Pa.C.S.A. § 6351(f), (f.1), (f.2), (g).

      “When the child welfare agency has made reasonable efforts to return a

[dependent] child to [the child’s] biological parent, but those efforts have

failed, then the agency must redirect its efforts towards placing the child in an

adoptive home.” In re N.C., supra at 823 (citing In re G.P.-R., 851 A.2d
967, 973 (Pa.Super. 2004)).

         Although the agency has the burden to show a goal change

                                       - 17 -
J-S26016-19


        would serve the child’s best interests, “[s]afety,
        permanency, and well-being of the child must take
        precedence over all other considerations” under Section
        6351. In re D.P., 972 A.2d 1221, 1227 (Pa.Super. 2009),
        appeal denied, 601 Pa. 702, 973 A.2d 1007 (2009)
        (emphasis in original); In re S.B., 943 A.2d 973, 978
        (Pa.Super. 2008), appeal denied, 598 Pa. 782, 959 A.2d 320
        (2008). “[T]he parent’s rights are secondary” in a goal
        change proceeding. In re D.P., supra.

        Because the focus is on the child’s best interests, a goal
        change to adoption might be appropriate, even when a
        parent substantially complies with a reunification plan. In
        re N.C., supra at 826-27.           Where a parent’s “skills,
        including [his] judgment with regard to the emotional well-
        being of [his] children, remain problematic[,]” a goal change
        to adoption might be appropriate, regardless of the parent’s
        compliance with a permanency plan. Id. at 825. The
        agency is not required to offer services indefinitely, where a
        parent is unable to properly apply the instruction provided.
        In re A.L.D., [supra at 340]. See also In re S.B., supra
        at 981 (giving priority to child’s safety and stability, despite
        parent’s substantial compliance with permanency plan); In
        re A.P., 728 A.2d 375, 379 (Pa.Super. 1999), appeal
        denied, 560 Pa. 693, 743 A.2d 912 (1999) (holding where,
        despite willingness, parent cannot meet “irreducible
        minimum parental responsibilities, the needs of the child
        must prevail over the rights of the parent”). Thus, even
        where the parent makes earnest efforts, the “court cannot
        and will not subordinate indefinitely a child’s need for
        permanence and stability to a parent’s claims of progress
        and hope for the future.” In re Adoption of R.J.S., 901
A.2d 502, 513 (Pa.Super. 2006).

In re R.M.G., 997 A.2d 339, 347 (Pa.Super. 2010), appeal denied, 608 Pa.
648, 12 A.3d 372 (2010) (some internal citations and quotation marks

omitted).

     After a thorough review of the record, the brief of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Vincent


                                    - 18 -
J-S26016-19


Furlong, we conclude Father’s issues merit no relief. The trial court opinion

comprehensively discusses and properly disposes of the questions presented.

(See Trial Court Opinion, filed February 15, 2019, at 3-8) (finding: record

demonstrated Father’s ongoing inability to provide care for Child, due to

Father’s failure to remedy conditions, which brought Child into DHS’ care; at

termination hearing, case manager testified Child came into care due to

truancy, medical neglect, and poor condition of home; case manager noted

Father failed to achieve his SCP objectives; specifically, Father did not enroll

in drug treatment program until November 20, 2018, after DHS had filed

underlying petition to terminate parental rights; additionally, Father tested

positive for amphetamines, PCP, and cannabis during pendency of termination

proceedings; case manager also testified she observed Father under influence

during visitation with Child; case manager added Father was somewhat

bonded with Child, but that Child had not ever lived with Father, and Father

had not provided Child with financial support or physical care; case manager

opined Child’s pre-adoptive parent, Child’s grandmother, met all Child’s needs

and that Child wanted to be adopted; case manager explained termination of

Father’s parental rights would be in Child’s best interest and would not cause

Child irreparable harm; Child’s counsel confirmed she spoke to Child about

adoption, and Child said she wished to be adopted; court found case manager

and Child’s counsel credible). Following our independent review of the record,

we agree with counsel that the appeal is frivolous. See Dempster, supra.


                                     - 19 -
J-S26016-19


Accordingly, we affirm on the basis of the trial court’s opinion and grant

counsel’s petition to withdraw.

      Orders affirmed; counsel’s petition to withdraw is granted.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/29/19




                                    - 20 -